UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1326


LORENDA MCCOY,

                 Plaintiff - Appellant,

          v.

TARGET CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-03437-GLR)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenda McCoy, Appellant Pro Se.      Daniel R. Lanier, Lynn
Christina Schlie, MILES & STOCKBRIGE, PC, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lorenda McCoy appeals the district court’s order denying

relief on her civil complaint.       We have reviewed the record and

find no reversible error.    Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.      McCoy v. Target Corp., No. 1:14-cv-

03437-GLR (D. Md. Mar. 3, 2016).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                            AFFIRMED




                                 2